 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1736 
In the House of Representatives, U. S.,

November 30, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 4783) to accelerate the income tax benefits for charitable cash contributions for the relief of victims of the earthquake in Chile, and to extend the period from which such contributions for the relief of victims of the earthquake in Haiti may be accelerated. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 4783) to accelerate the income tax benefits for charitable cash contributions for the relief of victims of the earthquake in Chile, and to extend the period from which such contributions for the relief of victims of the earthquake in Haiti may be accelerated, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on Natural Resources or his designee that the House concur in the Senate amendments. The Senate amendments shall be considered as read. The motion shall be debatable for one hour, with 50 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources and 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 
 
Lorraine C. Miller,Clerk.
